Case 1:17-cr-00402-JGK Document 164 Filed 10/09/20 Page 1of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA, 17-er-402 (JGR)

- against - ORDER

 

LAQUAN WILLIAMS,

Defendant.

 

JOHN G. KOELTL, District Judge:

The Court has received the attached letter from the defendant
in further support of his motion for compassionate release. The
defendant is reminded that the date for him to respond to the
Government’s opposition to his motion for compassionate release is
October 23, 2020.

The defendant is also reminded that the Government takes the
position that the defendant has failed to exhaust his
administrative remedies by applying to the Warden of his
institution for compassionate release and it would be in the
defendant’s interest to make that application in order to exhaust
his administrative remedies.

A copy of this Order will be mailed to the defendant.

SO ORDERED.

Dated: New York, New York
October 8, 2020 a,

  

\ / fo,
a fo Wyeley
a ~~ Jehn G. KoeltI

United States District Judge

 

 
- SEG Arce AWG

Dear NWoenercde “SS dee woe
“a Cacty WAC RAOB, NO Aer wy reQEr dS XS Oy Compossorale

Case 1:17-cr-00462-JGK Document 164 "Filed 10/09/20 Page 2 of 3.

 

 
 

0

CCT GH poe

 

  

 

 

 

ba “He ORO 20° 0

 

YWodease. TODS. ALA SORQES Marcas . Sscnt. Yes PERG AS ewe,
CORAE OO aN ‘gel Yi mo Macs Bed vs Cure en
OA Vode owt due XO Mee Serecdins or Mae, Csr on PRS
TQS est Mae Qrencs cand Camngukers re Sinuk ASW OS
weed TAL can Skressed an\ artes ted Gyask Are Streading
ER Mae Cocoa ies Wr Bre Soaks ‘ Can ook Socal .
Aishence an Be Sor Wen, \Acae. “ered ‘Souk Ane Navrus

SS SA Sprecdsog 2 LL am in Xeor ag wed\ as Jemiy and
Beoerdts | . ao err, SAGER Bee Co kel WALg AACS , 2 TAQ) sleds

Sagas
Card | eP AS aks viak. GS Are Gy Oy Vike. A. ASCAnOL

oma. AR Snernc Ap (nos) TO ANE NG "Nee anor Georg
Sedence. one Ye GY cnoalkS ask decd Gad Hank pow
r ee WO anoabas va bakin hokol |
ML yess Yok ES Corn Qe EARNING An sar, Qewrer bo Vel
THE COAL \ Nnoene, be OMY) so “i a here. Paying

Yor Woe ScVeds oy OM, ‘necdin cas SO, \wke eu wok A

\ we Sep SARE, QE Roc eer Nad? wo Says anette MERE

Yates - had \ SAN, As Venere Boone ns own \poacu Soon YOu BOON

\Yone LO ensaths ia.

 

 

 
 

 

wee" Case 1:17-Cr-00402-JGK Document 164° Filed 10/09/20 Page 3 of 3

INFORMATION FOR THE INMATE POPULATION
(Effective: Friday, October 1, 2020)

SUBJECT: Modified Operations {(COVID~-19)

Over the past week, FCI Allenwood has experienced several
positive cases of COVID-19. As a precaution, the facility
has beer! locked down to prevent the further spread of this
virus. Currently, within the Bureau, there are 1,813 inmates
who have confirmed positive tests, 13,192 inmates having
recovered, and 124 who have passed away as a result. In the
United States, over 7.3 million people have tested positive,
and over 200,000 have died from the virus.

Now, more than ever, it is imperative we continue to wear face
masks, maintain high levels of sanitation, social distancing,
and hand washing to mitigate the spread of this virus.
Posters that outline infermation on preventing the spread of
respiratory diseases like COVID-19 and proper wearing of face
mask are displayed in each housing unit and throughout the
institution.

After consultation with our Health Services Department, the
Regional Health Services Administrator, and our Central
Office staff, it has become necessary to continue the
lockdown of the facility in order to mitigate the spread of
this virus, while also keeping staff and inmates safe.

My staff and I will continue to make rounds throughout the
units to address individual concerns, You will continue to
receive one hot meal daily and regular showers throughout the
week, Commissary shopping will resume on Monday, October 5,
2020 with a $50 weekly spending limit. The shopping and
laundry schedule for the week will be as follows:

-UWnit 1 on Monday
Unit 2 on Tuesday
Unit 3 on Wednesday
Unit 4 on Thursday

We will update you with new information as it becomes
available.

A a ZL | | £2 A Lope

Cc. Howarg, Warden Date

f

 

 

 
